Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claim 7 is withdrawn in view of applicant’s amendments.
The prior 112 rejections are withdrawn in view of applicant’s amendments.
Claims 1, 3, 4, 7, 9, 10, 14 and 16 are amended and claims 2, 8 and 15 are cancelled. 
The following rejections are withdrawn since the applicant’s amendments resolved the 112 issues (which at least included resolution of the issue about the timing of ‘content that is open’), and have also changed the scope of the invention with regards to the clarified timing:
Claims 7, 11, 14, 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Chu-Carroll et al (US Application: US 2012/0078895, published: Mar. 29, 2012, filed: Sep. 24, 2010) in view of Or-Bach et al (US Application: 20140059411, published: Feb. 27, 2014, filed: Aug. 24, 2012).
Claims 8 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Chu-Carroll et al (US Application: US 2012/0078895, published: Mar. 29, 2012, filed: Sep. 24, 2010) in view of Or-Bach et al (US Application: 20140059411, published: Feb. 27, 2014, filed: Aug. 24, 2012) in view of Hoomani et al (US Application: US 2012/0054646, published: Mar. 1, 2012, filed: Aug. 30, 2010).
Claims 1, 2, 4, 5, 13 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Chu-Carroll et al (US Application: US 2012/0078895, published: Mar. 29, 2012, filed: Sep. 24, 2010) in view of Or-Bach et al (US Application: 20140059411, published: Feb. 27, 2014, filed: Aug. 24, 2012) in view of Markowitz et al (US Patent: 6311185, issued: Oct. 30, 2001, field: Oct. 30, 1997).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 is being considered by the examiner.

Allowable Subject Matter
Claim 3, 9 and 16 remain objected to as being dependent upon a rejected base claim, but would be allowable if (they are) rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Should the applicant have a question about rewriting each of claims 3, 9 and 16 in independent form to include their corresponding base claims and intervening claims, the examiner recommends the applicant contact for an interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,  10 - 12, 14, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu-Carroll et al (US Application: US 2012/0078895, published: Mar. 29, 2012, filed: Sep. 24, 2010) in view of Or-Bach et al (US Application: 20140059411, published: Feb. 27, 2014, filed: Aug. 24, 2012) in view of Hoomani et al (US Application: US 2012/0054646, published: Mar. 1, 2012, filed: Aug. 30, 2010).

With regards to claim 7. Chu-Carroll et al teaches a computer program product, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit (Fig. 7: a processor, storage medium is implemented to perform instructions) to cause the processing unit to perform a method comprising: 

for each keyword … :(abstract, paragraph 0055: keywords/entities/title-entities in an existing document are parsed); 

P201902935US01Page 27 of 32scanning content that is stored on a user device, or is accessed from a network connection to identify and extract keywords (abstract, paragraph 0055: the keywords/entities parsed are identified/extracted); 

cross-referencing the extracted keywords with a corpus of scored keywords (paragraph 0032, claim 10 of Chu-Carroll: the extracted keywords/entities are cross referenced/queried against keywords present in a corpus of documents based upon frequency score of the extracted keywords and frequency of keywords occurring elsewhere in the corpus (frequency score used to obtain TF-IDF)); and 

based on the extracted keywords being found in the corpus of scored keywords, expanding and/or abridging any of the extracted keywords based on a score in the corpus of scored keywords (abstract, paragraphs 0016 and 0038: content is expanded/augmented/concatenated based upon the frequency occurrence score used in TF-IDF), wherein the extracted keywords match a keyword in the corpus (abstract, paragraph 0038 and 0040: the extracted keywords are matched against the same occurrence frequency of the same keywords in the corpus)  
the expanding further comprises:
retrieving from a knowledge database content associated with the keyword and adding an amount of the retrieved content …, wherein an amount of added content is based on the keyword score, and decreases as the score associated with the keyword increases; (paragraph 0026, paragraph 0032: the amount of content added is dependent upon the frequency of occurrence of a keyword/topic the topic and this score is used in a TFIDF algorithm which means the higher the score of frequency for a word occurring in the other documents, will mean the keyword is less relevant (more generic due to inverse document frequency factor) and there will be less chance that content will be retrieved for the keyword/topic Fig. 1).  
.  

However Chu-Carroll et al does not expressly teach for each keyword that is visible on a display device: … … to the content that is open on the display device and updating the score associated with the keyword in the corpus. 

Yet Or-Bach et al teaches each keyword that is visible on a display device; … to the content that is open on the display device (paragraphs 0009 and 0025: corpus document text can be opened and visible text of the corpus is specifically identified for parsing for augmentation of what is displayed).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Chu-Carroll’s ability to extract/process keywords from a corpus, such that the corpus could have been opened/displayed and the keywords extracted/processed can be specifically  keywords identified in real time during scrolling from the displayed document, as taught by Or-Bach et al. The combination would have allowed Chu-Carroll to have allowed a user to efficiently process a specification [a document] for specific content even when the specification [document] is long/lengthy by allowing rapid review while the user scrolls through the specification [document] (Or-Bach et al, paragraphs 0006 and 0009).

However the combination does not expressly teach .. and updating the score associated with the keyword in the corpus.

Yet Hoomani et al teaches and updating the score associated with the keyword in the corpus (paragraph 0046: “Further, as the patterns or frequency of use of terms changes within an online environment (or for a group of users assigned a common profile), the corresponding linguistic profile may be updated”).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Chu-Carroll et al, and Or-Bach’s ability to train from corpus of keywords for scoring (‘profile’), such that the profile will be updated when new words are added, as taught by Hoomani et al. The combination would have allowed Chu-Carroll et al and Or-Bach to have implemented an “improved user experience” in a dynamic text-based environment”.

 With regards to claim 10. The computer program product of claim 7, the combination of Chu-Carroll et al, Or-Bach et al and Hoomani et al teaches wherein the expanding is in response to either no score being found in the corpus of scored keywords or the score found in the corpus of scored keywords being below a configurable expansion threshold (Chu-Carroll et al, paragraph 0038: the keywords identified as below an acceptable amount of lexical redundancy will increase chance that nuggets will be used for expansion) 

With regards to claim 11. The computer program product of claim 7, the combination of Chu-Carroll et al, Or-Bach et al and Hoomani et al  teaches wherein the scanning is performed in real- time and is performed only on the keywords that are visible on the display device, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.  

With regards to claim 12. The computer program product of claim 7, the combination of Chu-Carroll et al, Or-Bach et al and Hoomani et al teaches wherein an initial training of the corpus of scored keywords is not performed in real time (as explained in the rejection for claim 7, Chu-Carroll et al in paragraph 0036 explains earlier training examples are referenced); and 
results of keyword analysis during scanning of content on the user device is performed in real time (as explained in the rejection for claim 7, Or-Bach et al in paragraphs 0009 and 0025, teaches keyword analysis/identification is performed in real time while user is scrolling ) … and used to update the keyword scores in the corpus, and wherein data associated with new keywords is added to the knowledge database (as explained in the rejection for claim 7, Hoomani et al teaches paragraph 0046: “Further, as the patterns or frequency of use of terms changes within an online environment (or for a group of users assigned a common profile), the corresponding linguistic profile may be updated”).  

With regards to claim 14. the combination of Chu-Carroll et al, Or-Bach et al and Hoomani et al teaches a computer system, comprising: 

one or more processors; and 

a computer-readable memory coupled to the one or more processors, the computer-readable memory comprising instructions for: for each keyword that is visible on a display device: 
P201902935US01Page 29 of 32scanning content that is stored on a user device, or is accessed from a network connection to identify and extract keywords; 
cross-referencing the extracted keywords with a corpus of scored keywords; and 

based on the extracted keywords being found in the corpus of scored keywords, expanding and/or abridging any of the extracted keywords based on a score in the corpus of scored keywords, wherein the extracted keywords match a keyword in the corpus, and wherein the expanding further comprises: retrieving from a knowledge database content associated with the keyword and adding an amount of the retrieved content to the content that is open on the display device, wherein an amount of added content is based on the keyword score, and decreases as the score associated with the keyword increases; and updating the score associated with the keyword in the corpus, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.  

With regards to claim 17. The computer system of claim 14, the combination of Chu-Carroll et al, Or-Bach et al and Hoomani et al teaches wherein the expanding is in response to no score being found in the corpus of scored keywords or the score in the corpus of scored keywords being below an expansion threshold (paragraph 0038: the keywords identified as below an acceptable amount of lexical redundancy will increase chance that nuggets will be used for expansion) .  

With regards to claim 18. The computer system of claim 14, the combination of Chu-Carroll et al, Or-Bach et al and Hoomani et al teaches wherein the scanning is performed in real-time and is performed only on the keywords that are visible on the display device, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.    

With regards to claim 19. The computer system of claim 14, the combination of Chu-Carroll et al, Or-Bach et al and Hoomani et al teaches wherein an initial training of the corpus of scored keywords is not performed in real time; and results of keyword analysis during scanning of content on the user device is performed in real time and used to update the keyword scores in the corpus, and wherein data associated with new keywords is added to the knowledge database, as similarly explained in the rejection of claim 12, and is rejected under similar rationale.  

Claims 1,  4 -  6 are rejected under 35 U.S.C. 103 as being unpatentable over Chu-Carroll et al (US Application: US 2012/0078895, published: Mar. 29, 2012, filed: Sep. 24, 2010) in view of Or-Bach et al (US Application: 20140059411, published: Feb. 27, 2014, filed: Aug. 24, 2012) in view of Markowitz et al (US Patent: 6311185, issued: Oct. 30, 2001, field: Oct. 30, 1997) in view of Hoomani et al (US Application: US 2012/0054646, published: Mar. 1, 2012, filed: Aug. 30, 2010).


With regards to claim 1. Chu-Carroll et al teaches A method comprising: 

for each keyword … (abstract, paragraph 0055: keywords/entities/title-entities in an existing document are parsed) 

scanning content that is stored on a user device, or is accessed from a network connection to identify and extract keywords (abstract, paragraph 0055: the keywords/entities parsed are identified/extracted); 

cross-referencing the extracted keywords with a corpus of scored keywords (paragraph 0032, claim 10 of Chu-Carroll: the extracted keywords/entities are cross referenced/queried against keywords present in a corpus of documents based upon frequency score of the extracted keywords and frequency of keywords occurring elsewhere in the corpus (frequency score used to obtain TF-IDF)); and 

based on the extracted keywords being found in the corpus of scored keywords, expanding and/or abridging the extracted keywords based on a score in the corpus of scored keywords (abstract, paragraphs 0016 and 0038: content is expanded/augmented/concatenated based upon the frequency occurrence score used in TF-IDF)  wherein the extracted keywords match a keyword in the corpus (abstract, paragraph 0038 and 0040: the extracted keywords are matched against the same occurrence frequency of the same keywords in the corpus), and wherein the expanding further comprises:
retrieving from a knowledge database content associated with the keyword and adding an amount of the retrieved content to the content … wherein an amount of added content is based on the keyword score, and decreases as the score associated with the keyword increases; (paragraph 0026, paragraph 0032, and claim 8: the amount of content added is dependent upon the frequency of occurrence of a keyword/topic the topic and this score is used in a TFIDF algorithm which means the higher the score of frequency for a word occurring in the other documents, will mean the keyword is less relevant (more generic due to inverse document frequency factor) and there will be less chance that content will be retrieved for the keyword/topic Fig. 1).  

However Chu-Carroll et al does not expressly teach for each keyword that is visible on a display device … :  … prior to displaying a modified content on the display device … … that is open on the display device ; and updating the score associated with the keyword in the corpus.

Yet Or-Bach et al teaches each keyword that is visible on a display device:  … prior to displaying a modified content on the display device … that is open on the display device (paragraphs 0009 and 0025: corpus document text can be opened and visible text of the corpus is specifically identified for parsing for augmentation of what is displayed).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Chu-Carroll’s ability to extract/process keywords from a corpus, such that the corpus could have been opened/displayed and the keywords extracted/processed can be specifically  keywords identified in real time during scrolling from the displayed document, as taught by Or-Bach et al. The combination would have allowed Chu-Carroll to have allowed a user to efficiently process a specification [a document] for specific content even when the specification [document] is long/lengthy by allowing rapid review while the user scrolls through the specification [document] (Or-Bach et al, paragraphs 0006 and 0009).

However the combination does not expressly teach … prior to displaying a modified content on the display device … and updating the score associated with the keyword in the corpus

Yet Markowitz et al teaches performed prior to displaying a modified content on the display device (Abstract: a page is modified/expanded with additional content prior to displaying modified requested content).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Chu-Carroll et al and Or-Bach et al’s ability to perform an expansion on a corpus of information, such that the expansion could have been implemented prior to displaying the expansion, as taught by Markowitz et al. The combination would have allowed Chu-Carroll et al and Or-Bach et al to have “added information without obscuring information on the original … page” (Markowitz et al, column 2, lines 14-15). 

However the combination does not expressly teach and updating the score associated with the keyword in the corpus.

Yet Hoomani et al teaches and updating the score associated with the keyword in the corpus (paragraph 0046: “Further, as the patterns or frequency of use of terms changes within an online environment (or for a group of users assigned a common profile), the corresponding linguistic profile may be updated”).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Chu-Carroll et al, Or-Bach and Markowitz et al’s ability to train from corpus of keywords for scoring (‘profile’), such that the profile will be updated when new words are added, as taught by Hoomani et al. The combination would have allowed Chu-Carroll et al, Or-Bach and Markowitz et al to have implemented an “improved user experience” in a dynamic text-based environment”.

With regards to claim 4. The method of claim 1, the combination of Chu-Carroll et al, Or-Bach et al, Markowitz et al and Hoomani et al teaches wherein the expanding is in response to either no score being found in the corpus of scored keywords or the score found in the corpus of scored keywords being below a configurable expansion threshold (Chu-Carroll et al, paragraph 0038: the keywords identified as below an acceptable amount of lexical redundancy will increase chance that nuggets will be used for expansion).  

With regards to claim 5. The method of claim 1, the combination of Chu-Carroll et al, Or-Bach et al, Markowitz et al and Hoomani et al teaches wherein the scanning is performed in real-time and is performed only on the keywords that are visible on the display device, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.   

With regards to claim 6. The method of claim 1, the combination of Chu-Carroll et al and Or-Bach et al teaches wherein an initial training of the corpus of scored keywords is not performed in real time (as explained in the rejection for claim 1, Chu-Carroll et al in paragraph 0036 explains earlier training examples are referenced) and results of keyword analysis during scanning of content on the user device is performed in real time (as explained in the rejection for claim 1, Or-Bach et al in paragraphs 0009 and 0025, teaches keyword analysis/identification is performed in real time while user is scrolling) 

Additionally,  the combination of Chu-Carroll et al, Or-Bach et al,  Markowtiz et al and Hoomani teaches  … and used to update the keyword scores in the corpus, and wherein data associated with new keywords is added to the knowledge database (Hoomani, paragraph 0046: “Further, as the patterns or frequency of use of terms changes within an online environment (or for a group of users assigned a common profile), the corresponding linguistic profile may be updated”), as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu-Carroll et al (US Application: US 2012/0078895, published: Mar. 29, 2012, filed: Sep. 24, 2010) in view of Or-Bach et al (US Application: 20140059411, published: Feb. 27, 2014, filed: Aug. 24, 2012) in view of Hoomani et al (US Application: US 2012/0054646, published: Mar. 1, 2012, filed: Aug. 30, 2010) in view of Markowitz et al (US Patent: 6311185, issued: Oct. 30, 2001, field: Oct. 30, 1997).

With regards to claim 13. The computer program product of claim 7, the combination of Chu-Carroll et al,  Or-Bach et al and Hoomani et al teaches wherein the expanding and/or abridging is performed … wherein the extracted keywords match the keyword in the corpus, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

However the combination does not expressly teach … performed prior to displaying a modified content on the display device ….

Yet Markowitz et al teaches performed prior to displaying a modified content on the display device (Abstract: a page is modified/expanded with additional content prior to displaying modified requested content).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Chu-Carroll et al,  Or-Bach et al and Hoomani et al’s ability to perform an expansion on a corpus of information, such that the expansion could have been implemented prior to displaying the expansion, as taught by Markowitz et al. The combination would have allowed Chu-Carroll et al,  Or-Bach et al and Hoomani et al’s to have “added information without obscuring information on the original … page” (Markowitz et al, column 2, lines 14-15).

20. The computer system of claim 14, the combination of Chu-Carroll et al,  Or-Bach et al, Hoomani et al’s and  Markowitz et al teaches wherein the expanding and/or abridging is performed prior to displaying a modified content on the display device, wherein the extracted keywords match the keyword in the corpus, as similarly explained in the rejection of claim 13, and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
The applicant makes a remark that ‘claims 3, 9 and 16 were objected to for depending upon a rejected base claim but would be allowable if rewritten in independent form including all of the intervening claims’, … [and the ] …’applicant appropriately amends claims 1, 7 and 14 incorporate the subject matter of claims 2, 8 and 15’. The examiner considers the applicant’s remarks, although as emphasized above in italics, claims 3, 9 and 16 need to each be rewritten to include the intervening claims 2, 8 and 15 into their corresponding base (independent claims) to be allowable, however since the independent claims only each include 2, 8 and 15 rather than each of the independent claims 1, 7 and 14 each respectively including claims (2+3), ( 8+9) and (15+16), then the amendments do not place the application in condition for allowance.
The applicant argues rejections of prior art rejections are to be withdrawn due to the amendments made to the independent claims. However, this argument is not persuasive for reasons provided in the paragraph immediately above , which explains that the applicant did amend the independent claims 1, 7 and 14 to each include claims (2+3), ( 8+9) and (15+16), respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178